Exhibit 10.1

 

 

SPONSOR SUPPORT AGREEMENT

 

This SPONSOR SUPPORT AGREEMENT (this “Agreement”), dated as of November 27,
2019, is made by and between HighPeak Pure Acquisition, LLC, a Delaware limited
liability company (the “Sponsor”), and Pure Acquisition Corp., a Delaware
corporation (“Parent”). The Sponsor and Parent shall be referred to herein from
time to time collectively as the “Parties.” Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Business Combination Agreement (as defined below).

 

WHEREAS, Parent and certain other parties, including affiliates of the Sponsor,
entered into that certain Business Combination Agreement, dated as of the date
hereof (as it may be amended, restated or otherwise modified from time to time,
the “Business Combination Agreement”); and

 

WHEREAS, the Business Combination Agreement contemplates that the Parties will
enter into this Agreement concurrently with the entry into of the Business
Combination Agreement, and that, pursuant to the terms hereof, the Sponsor shall
surrender certain of its equity interests in Parent as of immediately prior to
the Merger Effective Time and agree to certain covenants and agreements related
to the transactions contemplated by the Business Combination Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.     Representations and Warranties. The Sponsor represents and warrants to
Parent that the following statements are true and correct:

 

(a)     The Sponsor has the requisite limited liability company power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Sponsor. This
Agreement has been duly and validly executed and delivered by the Sponsor and
constitutes a valid, legal and binding agreement of the Sponsor (assuming this
Agreement has been duly authorized, executed and delivered by the other Party),
enforceable against the Sponsor in accordance with its terms (subject to
Creditors’ Rights).

 

(b)     The Sponsor is the beneficial owner of 10,206,000 shares of Parent Class
B Common Stock (the “Founder Shares”) as of the date hereof. Immediately prior
to the Merger Effective Time and prior to the forfeiture of the Forfeited
Securities (as defined below), all of the Forfeited Securities will be owned by
the Sponsor. The Sponsor has, or will have as of the date hereof and immediately
prior to giving effect to the transactions occurring on the Closing Date, as
applicable, valid, good and marketable title to such Forfeited Securities, free
and clear of all Encumbrances (other than Encumbrances pursuant to this
Agreement or any other Transaction Agreement and transfer restrictions under
applicable Law or under the Organizational Documents of Parent). Except for this
Agreement, the Sponsor is not party to any option, warrant, purchase right, or
other contract or commitment that could require the Sponsor to sell, transfer,
or otherwise dispose of the Forfeited Securities. Neither the Sponsor, nor any
transferees of any equity securities of Parent initially held by the Sponsor,
has asserted or perfected any rights to adjustment or other anti-dilution
protections with respect to any equity securities of Parent (including the
Founder Shares) (whether in connection with the transactions contemplated by the
Business Combination Agreement or otherwise).

 

 

--------------------------------------------------------------------------------

 

 

(c)     The execution, delivery and performance by the Sponsor of this Agreement
and the consummation by the Sponsor of the transactions contemplated hereby do
not: (i) conflict with or result in any breach of any provision of the
Organizational Documents of the Sponsor, (ii) result in a violation or breach
of, or constitute (with or without due notice or lapse of time or both) a
default or give rise to any right of termination, cancellation or acceleration
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which the Sponsor is a party or by which its properties or assets may be
bound, (iii) violate any Law of any Governmental Entity applicable to the
Sponsor or its Subsidiaries, or any of their respective properties or assets
(including the Founder Shares), as applicable, or (iv) result in the creation of
any Encumbrance (other than Encumbrances pursuant to this Agreement or any other
Transaction Agreement to which it is subject or bound and transfer restrictions
under applicable Law or under the Organizational Documents of Parent) upon its
assets (including the Founder Shares), except in the case of clauses (ii), (iii)
and (iv) above, for violations which would not reasonably be expected to
materially impact, impair or delay or prevent the ability of the Sponsor to
consummate the transactions contemplated by this Agreement or have a material
adverse effect on the ability of the Sponsor to perform its obligations
hereunder.

 

2.     Sponsor Forfeiture. The Sponsor hereby acknowledges and agrees that,
immediately prior to the Merger Effective Time, the Sponsor shall automatically
be deemed to irrevocably transfer to Parent, surrender and forfeit for no
consideration 760,000 Founder Shares (such Founder Shares, the “Forfeited
Securities”) and that from and after such time such Founder Shares shall be
deemed to be cancelled and no longer outstanding.

 

3.     Covenants.

 

(a)     Subject to the terms and conditions of this Agreement, the Sponsor
hereby unconditionally and irrevocably agrees to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by
Section 2 of this Agreement.

 

(b)     From the date hereof until the earlier of the Closing and the
termination of the Business Combination Agreement in accordance with its terms,
the Sponsor hereby unconditionally and irrevocably agrees that it shall not (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder,
with respect to any Forfeited Securities, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Forfeited Securities or (iii) publicly
announce any intention to effect any transaction specified in clauses (i) or
(ii).

 

2

--------------------------------------------------------------------------------

 

 

4.     Termination. This Agreement shall terminate, and have no further force
and effect, if the Business Combination Agreement is terminated in accordance
with its terms prior to the Closing under the Business Combination Agreement.

 

5.     Governing Law; Venue; Waiver of Jury Trial.

 

(a)     THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT
OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO THIS AGREEMENT, OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

 

(b)     THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURT OF
CHANCERY OF THE STATE OF DELAWARE (OR, IF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE OR THE DELAWARE SUPREME COURT DETERMINES THAT THE COURT OF CHANCERY
DOES NOT HAVE OR SHOULD NOT EXERCISE SUBJECT MATTER JURISDICTION OVER SUCH
MATTER, THE SUPERIOR COURT OF THE STATE OF DELAWARE) AND THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE SOLELY IN
CONNECTION WITH ANY DISPUTE THAT ARISES IN RESPECT OF THE INTERPRETATION AND
ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND THE DOCUMENTS REFERRED TO IN
THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY
WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING
FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IT IS NOT
SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS
NOT MAINTAINABLE IN SAID COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR
THAT THIS AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH
COURTS, AND THE PARTIES IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH
ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND DETERMINED EXCLUSIVELY BY SUCH A
DELAWARE FEDERAL OR STATE COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY
SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT
MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN
SECTION 6 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF.

 

(c)     EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER; (III)
SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER
AND CERTIFICATIONS IN THIS SECTION 5.

 

3

--------------------------------------------------------------------------------

 

 

6.     Notices. All notices, requests and other communications to any Party
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given (i) if delivered in person; (ii) if
transmitted by facsimile (but only upon confirmation of transmission by the
transmitting equipment); (iii) if transmitted by e-mail (but only upon
confirmation of transmission); or (iv) if transmitted by national overnight
courier, in each case, as addressed as follows:

 

  (a) If to the Sponsor, to:          

HighPeak Pure Acquisition, LLC
421 W. 3rd Street, Suite 1000
Fort Worth, Texas 76102
Attention: Ryan Hightower
E-mail: * * *

 

with a required copy to (which copy shall not constitute notice):

 

Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, Texas 77002

    Attention: Sarah K. Morgan and       Jeffery B. Floyd     Facsimile: (713)
615-5234 and       (713) 615-5660     E-mail: smorgan@velaw.com and      
jfloyd@velaw.com           (b) If to Parent, to:          

Pure Acquisition Corp.
421 W. 3rd Street, Suite 1000
Fort Worth, Texas 76102
Attention: Steve Tholen
E-mail: * * *

 

with a required copy to (which copy shall not constitute notice):

 

Hunton Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Attention: G. Michael O’Leary
Facsimile: (713) 220-4285
E-mail: moleary@HuntonAK.com

 

4

--------------------------------------------------------------------------------

 

 

7.     Specific Performance. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. Each
Party agrees that, in the event of any breach or threatened breach by any other
Party of any covenant or obligation contained in this Agreement, the
non-breaching Party shall be entitled (in addition to any other remedy that may
be available to it, including monetary damages) to seek and obtain (on behalf of
itself and the third Party beneficiaries of this Agreement) (a) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation and (b) an injunction restraining such breach or
threatened breach. Each Party further agrees that no other Party hereto or any
other Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 7, and each Party hereto irrevocably waives any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

8.     Counterparts. This Agreement may be executed in any number of
counterparts, including via facsimile transmission or email in “portable
document format” (“.pdf”) form, all of which shall be considered one and the
same agreement, it being understood that all Parties need not sign the same
counterpart.

 

9.      Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the Parties.

 

10.    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by any Party (whether by operation of law
or otherwise) without the prior written consent of the other Party. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective successors and
assigns. Any purported assignment in violation of this Section 10 shall be void.

 

11.     Severability. Each Party agrees that, should any court or other
competent Governmental Entity hold any provision of this Agreement or part
hereof to be invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such other
term or provision in any other jurisdiction. Upon such determination that any
term or other provision is invalid, illegal or unenforceable, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible. Except as otherwise
contemplated by this Agreement, in response to an order from a court or other
competent Governmental Entity for any Party to take any action inconsistent
herewith or not to take an action consistent herewith or required hereby, to the
extent that a Party hereto took an action inconsistent with this Agreement or
failed to take action consistent with this Agreement or required by this
Agreement pursuant to such order, such Party shall not incur any liability or
obligation unless such Party did not in good faith seek to resist or object to
the imposition or entering of such order.

 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

  THE SPONSOR:        

 

HighPeak Pure Acquisition, LLC

 

     

 

 

 

 

 

 

 

 

 

By:

/s/ Jack Hightower

 

 

Name:

 Jack Hightower

 

 

Title:

 Chief Executive Officer

 

 

 

  PARENT:        

 

PURE ACQUISITION CORP.

 

     

 

 

 

 

 

 

 

 

 

By:

/s/ Steven W. Tholen

 

 

Name:

 Steven W. Tholen

 

 

Title:

 Chief Financial Officer

 

 

Signature Page to

Sponsor Support Agreement

 